DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2, line 2 please change “an implant” to “the implant”, as it refers to the implant recited in claim 1.  Appropriate correction is required.
Double Patenting
Claims 1-4, 6-7, and 9 of this application is patentably indistinct from claims 1-7 of Application No. 16/800,027. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Margolis (US 5,851,116 A) in view of Zmiyiwsky (US 2016/0354187).
In regard to claim 1, Margolis discloses a method for cleaning an implant in an interdental space (col 3, line 65- col 4, line 12, which discloses the cleaning of an interproximal area of a dental implant abutment), the method comprising: 
inserting an interdental space brush (cleansing portion 14) with a non-circular brush cross- section (see figure 2, which discloses a cross section along the latitudinal axis being hour glass shaped, and as such not circular) into the interdental space (see figure 3 and col 2, lines 7-14). 
  Margolis fails to disclose moving the interdental space brush back and forth in a longitudinal direction of the brush within the interdental space for cleaning.
However, Zmiyiwsky teaches cleaning an interproximal space by moving an interdental brush back and forth in a longitudinal direction (par 62) for the purpose of ensuring a more effective clean in difficult to reach areas of the mouth (par 62). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the interdental space brush of Margolis to be moved back and forth in a longitudinal direction of the brush within the interdental space for 
In regard to claim 2, Margolis further discloses facing a non-circular part of the cross-section toward the implant during at least one of the insertion or the cleaning (figure 3).
In regard to claim 3, Margolis further discloses the non-circular brush cross- section being formed as a result of a round brush cross-section having a constant widening in at least one region in which a radius is increased (see figure 2).
In regard to claim 4, Margolis further discloses a perimeter of the brush cross-section of the interdental space brush (14) having at least one segment with and increased therapeutic width that defines a widening and the inserting of the interdental space brush into the interdental space is carried out such that the segment with the widening faces the implant (see figures 3-5 and column 4, lines 1-11).
In regard to claim 5, Margolis further discloses for cleaning adjacently located first and second implants, keeping the interdental space brush in the interdental space between the first and second implants after cleaning the first implant , and turning the interdental space brush so that the widening faces the second implant (the brush head having filaments extending outwards 360 degrees about the brush core, cleaning an adjacent interdental spaces without having to change directions and angles of insertion, see column 2, lines 4-18 and column 4, lines 1-7 discloses ).
In regard to claim 6, Margolis further discloses an interdental space brush (14) that includes two spaced apart ones of the widening (18) each having an increased therapeutic width (figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to combine the teachings of Margolis with the teaching of Zmiyiwsky to assist the user with a haptic or visual marking for correct inserting of the brush in the interdental space.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Margolis in view of Zmiyiwsky as applied to claim 4 above, and further in view of Brandli (US 2005/0257338).
In regard to claim 7, Margolis/Zmiyiwsky disclose the claimed invention as set forth above in claim 4, but fails the perimeter is eccentric, elliptical or generally rectangular.
However, Brandli teaches and interdental space brush (1) wherein the perimeter (16) is generally rectangular (89) (see figure 6).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art which the claimed invention pertains to modify the interdental space brush of Margolis/Zmiyiwsky to form a brush with a different perimeter, such as those taught in Brandli, for improved cleaning of interproximal spaces.
Claims 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2010/0146724) in view of Ackel (US 2018/0177287).
In regard to claim 10, Jo discloses an interdental space brush for cleaning implants (10), the interdental space brush (par 92 discloses a brush which covers a single interdental area or 
a handle (handle 4230); 
a brush head (head 4210/brush 4810 which is disclosed as being applicable to the embodiment of figure 42 in par 96) with a brush core (core 4810); 
filaments (bristles 4815) attached to the brush core (par 95 and figure 48); 
wherein a cross-section of the brush head (4210) has a non-circular perimeter such that the filaments include shorter filaments and longer filaments (see examples in figure 49 and par 95 which discloses brush with varying lengths and thicknesses); 
the brush having longer filaments which indicate a widening of the non-circular perimeter of the brush head (see figure 49).
Jo fails to disclose at least one of a haptic or visual marking on the handle aligned with the longer filaments to indicate a widening of the non-circular perimeter of the brush head.
However, Ackel teaches at least one of a haptic or visual marking on the handle (10, par 39 discloses one or more visual indicators on the handle) aligned with the longer filaments (bristles 30) to indicate a widening (22) of the brush head (brush 5, see figure 4, where the longer filaments are considered the side with the bristle, which is broken down into a first subset 30a and a second subset 30b) for the purpose of indicating the direction of extension of the bristles and guiding the user to use in the proper orientation (par 39).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jo to have at least one of a haptic or visual marking on the handle aligned with the longer filaments to indicate a widening of the non-
In regard to claim 11, Jo further discloses the brush core a minimum distance to the perimeter and a maximum distance to the perimeter together form a right angle (see annotated figure 49f).

    PNG
    media_image1.png
    229
    341
    media_image1.png
    Greyscale

Annotated figure 49f
In regard to claim 12, Jo/Ackel disclose the claimed invention as set forth above in claim 10, Jo further discloses wherein a minimum dimension of the perimeter on a straight line passing through the brush core is less than a maximum dimension of the perimeter on a straight line passing through the brush core (see annotated figure 49f), but fails to disclose the minimum dimension being two-third than the maximum dimension. It would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose the minimum dimension being two-third than the maximum dimension, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regard to claim 13, Jo further discloses a maximum dimension of the perimeter (16) on a straight line passing through the brush core is divided by the brush core into a working side and 

    PNG
    media_image2.png
    185
    395
    media_image2.png
    Greyscale

Annotated figure 49e
In regard to claim 14, Jo further discloses a maximum dimension of the perimeter through the brush core is divided into a working side and a rear side and the perimeter on the working side has a bend bent area (see annotated figure 49d).

    PNG
    media_image3.png
    189
    315
    media_image3.png
    Greyscale

Annotated figure 49d
In regard to claim 15, Jo further discloses the brush core is placed eccentrically with respect to a center point of the area within the perimeter (see figure 49). 
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joe in view of Ackel in further view of Chu (US 7,444,709).
In regard to claim 20, Joe/Ackel disclose the claimed invention as set forth above in claim 10 above, but fails to disclose an interdental space brush set comprising at least two of the interdental space brushes having different sizes and having ranges or therapeutic widths of successive size that overlap. 
Chu teaches an interdental space brush set (figure 2) comprising at least two of the interdental space brushes having different sizes and having ranges or therapeutic widths of successive size that overlap (column 3, lines 15-29). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Joe/Ackel to have an interdental space brush set comprising at least two of the interdental space brushes having different sizes and having ranges or therapeutic widths of successive size that overlap as disclosed by Chu for the purpose of providing sizes and shapes in a variety of ranges which will allow the user to have an alternative selection of shapes or sizes or diameters. 

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
In regard to claims 1-9, applicant argues that Margolis fails to disclose a non0circular cross section, this argument is not persuasive. The applicant does not recite a specific direction .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., circular cross section along the axial length of the brush) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zmiyiwsky discloses the movement of cleaning in an interdental space to achieve enhanced cleaning, as this is a shared endeavor with Margolis modification is considered within skill of one of ordinary skill.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772